220 F.2d 751
GREAT LAKES STEEL CORPORATION, a Delaware Corporation, Appellant,v.UNITED STATES of America, Appellee, Interstate CommerceCommission, the Baltimore and Ohio RailroadCompany, Erie Railroad Company, and thePennsylvania Railroad Company,Intervening Appellees.
No. 12189.
United States Court of Appeals Sixth Circuit.
Feb. 12, 1955.

Hill, Essery, Lewis & Andrews, James McEvoy, Jr., and Harry D. Fenske, Detroit, Mich.  (argued by Edward T. Goodrich, Detroit, Mich.), for appellant.
Herbert Brownell, Jr., Atty. Gen., Fred W. Kaess, Detroit, Mich., E. M. Reidy, I.C.C., Washington, D.C., Willis T. Pierson, Cleveland, Ohio, E. A. Kaier, Philadelphia, Pa., Frank H. Cole, Jr., Cincinnanti, Ohio, and Dyer, Angell & Meek, Detroit, Mich.  (argued by Ellis v. Gregory, Washington, D.C., for Interstate Comm.  Comn. and by Frank H. Cole, Jr., Cincinnati, Ohio, for Railroads) for appellees.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the District Court afforded argument and reargument upon the case and carefully considered the record as a whole;


3
And it appearing that upon the record considered as a whole substantial evidence exists supporting the order of the Commission;


4
And it appearing that the District Court properly applied the applicable law.  Cf. Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456:


5
It Is Ordered that the judgment of the District Court, 115 F.Supp. 31, be and it hereby is affirmed.